Election/Restrictions
Claim 1 is allowable, see infra. Claims 7, 8, 17 and 18 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 8/19/2020, is hereby withdrawn and claims 7, 8, 17, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-13 and 16-18 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a slat angle adjustment mechanism adapted for use with a Venetian blind, comprising: a body shell having an accommodation chamber, a first through hole, a second through hole and a stop portion, the first through hole being in communication with the accommodation chamber, the second through hole penetrating a body of the body shell and being in communication with the accommodation chamber, thus achieving communication between the first through hole and the second through hole, the stop portion extending radially and inward from an enclosing wall of the accommodation chamber and positioned proximate to the first through hole, the stop portion having at least one rib, which extends toward the first through hole; and a transmission unit received in the accommodation chamber of the body shell and comprising a transmission gear set and an retractable member connected to the transmission gear set, the transmission gear set having a gear and a screw meshing with the gear, the gear having a position-limiting hole, the position-limiting hole corresponding inter alia, the stop portion having at least one rib that extends toward the first through hole, wherein pulling the ring hanger of the retractable member causes the retractable member to move from an initial first position of the extendible segment of the screw to a second position of the extendible segment of the screw and thus allows the at least one rib of the stop portion of the body shell to be confined to the limiting portion of the retractable member, and pushing the ring hanger of the retractable member causes the retractable member to move from the second position of the extendible segment of the screw to the first position of the extendible segment of the screw and thus allows the at least one rib of the stop portion of the body shell to be stopped at the ring hanger of the retractable member. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656